Citation Nr: 9912355	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  97-20 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.  

2. Entitlement to service connection for the residuals of 
dental trauma for the purpose of obtaining VA outpatient 
dental treatment.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of April 1996 and June 1997 rating decisions of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to service connection for the 
residuals of dental trauma for the purpose of obtaining 
outpatient dental treatment will be addressed in the remand 
portion of the decision.  


FINDING OF FACT

Diabetes mellitus was not evident during service or within 
one year thereof and there has been no competent medical 
opinion of an etiologic nexus between this disorder and 
service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including diabetes mellitus, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The threshold question to be answered concerning this issue is 
whether or not the veteran has presented evidence of a well-
grounded claim; that is, one which is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he 
has not presented such a claim, his appeal must fail and there 
is no duty on the VA to assist him in the development of his 
claim because such additional development would be futile.  
Id.

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

The veteran contends that his diabetes mellitus must have had 
its onset within service, since it was diagnosed so soon after 
his discharge from active duty.  At his hearing on appeal, in 
April 1997, he asserts that the rash of his feet that he 
manifested during service, and for which service connection 
has been established, was an early symptom of his diabetes.  
Regarding this contention, it is noted that the veteran is a 
layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as is involved in rendering 
an opinion that a specific symptom is an early manifestation 
of a disease such as diabetes mellitus.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Complete review of the service medical records does not show 
complaints or manifestation of diabetes mellitus.  While the 
veteran was shown to have dyshidrosis and tinea of the feet on 
several occasions during service, there is no medical opinion 
of record that indicates that this disorder may be an early 
symptom of diabetes.  Laboratory testing preformed during 
service includes urinalyses that were negative for sugar and 
blood glucose levels, taken in September 1992 and March 1994, 
that were within normal limits.  Diabetes mellitus was first 
demonstrated of record in February 1996, over one year from 
the veteran's discharge from active duty.  The veteran 
testified that diabetes can go undetected for some time.  This 
is acknowledged by the fact that a one year legal presumption 
exists for this disability.  Absent some demonstration of the 
disorder during service or within that one year period, or, in 
the alternative, a medical opinion indicating that diabetes is 
in some way related to service, the claim is not considered 
plausible and must be denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  
In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of his claim.  
There is no indication of record that there is evidence 
pertinent to this case that has not yet been obtained.  


ORDER

The claim for service connection for diabetes mellitus is 
denied.  


REMAND

The remaining issue on appeal is entitlement to service 
connection for residuals of dental trauma for the purpose of 
obtaining outpatient dental treatment.  As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wounds or other service trauma.  38 C.F.R. § 3.381(e).  The 
significance of finding a dental condition is due to service 
trauma is that a veteran will be eligible for VA outpatient 
dental treatment, without being subject to the usual 
restrictions of a timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

The veteran testified that he sustained trauma to his front 
teeth while coaching a children's football team in 1991.  He 
asserts that his teeth were loosened at that time, but that he 
was told they would "tighten back up."  He stated that they 
later became infected and had to be extracted.  Service dental 
records do not make reference to dental trauma during service.  
However, in August 1992, it was noted that teeth 8, 9 and 10 
had significant (class III) mobility.  There was a large 
amount of drainage and oozing.  The teeth, along with many 
more, were eventually extracted in December 1992.  It is 
significant to note that in early August 1992, the veteran had 
had tooth number 20 extracted due to periodontal disease, yet 
no specific relationship appears to have been drawn between 
that extraction and the later mobility of teeth 8, 9, and 10.  
The veteran was given a dental examination by VA in November 
1994 at which time the dentist indicated that the veteran's 
dental records should be reviewed and that if trauma to the 
maxillary teeth was noted, the veteran should be given a 
trauma rating for any involved teeth.  However, these records 
have never been reviewed by a VA dentist for this purpose.  

The Board finds that the veteran's hearing testimony is 
credible and that it is plausible that such an injury could 
have caused subsequent infection.  However, the Board may not 
rely on its own medical expertise in such a case.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Under these circumstances, 
it is believed that further development is warranted.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

Therefore, the case is remanded for the following:

The RO should arrange for the veteran to 
undergo an additional VA dental 
examination.  The specialist must be 
given the veteran's claims folder for 
review prior to the examination.  The 
specialist should be requested to render 
an opinion concerning whether it is as 
likely as not that the dental treatment 
rendered to the veteran in 1992 could 
have been the result of dental trauma 
incurred in 1991.  The specialist should 
provide complete rationale for all 
conclusions reached.

When this action is completed, the claim should be reviewed by 
the RO.  Should the decision remain adverse, the veteran and 
his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 

